Citation Nr: 0837237	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-15 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
October 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2008.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran is not shown to have had duty or visitation 
in the Republic of Vietnam during his period of active 
military service.

2.  The veteran is not shown to have been exposed to an 
herbicide agent during active military duty.

3.  The veteran does not have type II diabetes mellitus that 
is related to his military service.


CONCLUSION OF LAW

The veteran does not have type II diabetes mellitus that is 
the result of disease or injury incurred in or aggravated 
during active military service; nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2006, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its review of the issue and the text 
of the relevant portions of the VA regulations.  The veteran 
was apprised of the criteria for assigning disability ratings 
and for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), personnel records, and VA and 
private medical records.  As to whether further action should 
have been undertaken by way of obtaining a VA examination on 
the question of service connection for diabetes mellitus, the 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains: 1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, and 
3) indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, as discussed below, the 
competent evidence reveals no indication of diabetes mellitus 
until many years after military service, and there is no 
suggestion that the disease process began during his time on 
active duty.  Consequently, given the standard of the 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.

The veteran contends that his type II diabetes mellitus is 
related to his military service.  Specifically, he asserts 
that he had a kidney infection and experienced frequent 
urination while on active duty, and that these problems were 
precursors of his subsequently diagnosed diabetes mellitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Based on the evidence of record, the Board finds that service 
connection on a direct basis for type II diabetes mellitus is 
not warranted.  Although there is medical evidence of a 
current disability, there is no medical evidence of in-
service incurrence or aggravation of diabetes.  The SMRs show 
no diagnosis or treatment related to diabetes, and the 
veteran's entrance and discharge examinations are negative 
for diabetes.  Moreover, there is no showing of continuity of 
symptomatology after service, as the record shows that the 
veteran was not diagnosed with diabetes until December 2000, 
over 25 years after leaving service.  The Board finds that 
the absence of documented diabetes mellitus until over 25 
years after discharge, weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it is proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative evidence" 
could be considered in weighing the evidence).  Consequently, 
the Board finds that the preponderance of the evidence is 
against a claim of service connection for type II diabetes 
mellitus on a direct basis.

Turning to consideration of service connection on a 
presumptive basis, it should be noted that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an 
"herbicide agent" during active military, naval, or air 
service or is presumed to have been so exposed, certain 
diseases, including type II diabetes mellitus, are presumed 
to be incurred in or aggravated by service if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of the disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 
38 C.F.R. § 3.309(e).  Additionally, if diabetes mellitus is 
shown to have been manifested to a compensable degree within 
one year of qualifying active military service, it may be 
presumed to have been incurred in or aggravated by active 
military service.  38 C.F.R. §§ 3.307(a), 3.309(a) (2007).  

The Board finds that the veteran's claim fails on a 
presumptive basis for exposure to herbicides because no 
evidence of record establishes that the veteran had actual 
duty or visitation in Vietnam or was exposed to herbicides in 
any other context.  Significantly, the National Personnel 
Records Center (NPRC), was unable to find any evidence to 
substantiate service in Vietnam, and the veteran has not 
provided any proof of such service.  In addition, the 
veteran's personnel records specifically show his overseas 
service in Germany from March 18, 1973 through October 8, 
1974; and, although not conclusive, the veteran's DD Form 214 
does not indicate award of either the Vietnam Service Medal 
or the Vietnam Campaign Medal, both of which were routinely 
awarded for service in Vietnam.

Based on the above analysis, the Board finds that the 
evidence does not show Vietnam service.  The lack of any 
proof from the service department of Vietnam service is 
persuasive.  Consequently, the veteran may not be presumed to 
have been exposed to herbicides during service.  
Additionally, there is no evidence of record showing that he 
was in fact exposed to herbicides in any other location.  
Therefore, his type II diabetes may not be presumed to have 
been incurred in service on account of herbicide exposure.  

Furthermore, because diabetes was not shown until many years 
after military service, specifically, December 2000, it may 
not be presumed to have been incurred in or aggravated by 
active military service.  38 C.F.R. §§ 3.307(a), 3.309(a) 
(2007).

The Board does not doubt the sincerity of the veteran's 
beliefs that his type II diabetes mellitus originated while 
on active duty.  However, he is without the appropriate 
medical training and expertise to offer an opinion on a 
medical matter, to include commenting on the etiology of his 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In the absence of any evidence of complaints or treatment in 
service, the length of time between his separation and the 
first diagnosis, and the absence of competent medical 
evidence that the veteran's disability is related to service, 
the Board finds that the preponderance of the evidence is 
against the claim of service connection for type II diabetes 
mellitus.


ORDER

Entitlement to service connection for type II diabetes 
mellitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


